



    
Exhibit 10.11
VICE PRESIDENTS, REGIONAL DIRECTORS, DIRECTORS & OFFICERS
NON-SOLICITATION, NON-COMPETITION
AND CONFIDENTIALITY AGREEMENT


This VICE PRESIDENTS, REGIONAL DIRECTORS, DIRECTORS & OFFICERS NON-SOLICIATION,
NON-COMPETITION AND CONFIDENTIALITY AGREEMENT (the "Agreement") is entered into
as of the 6th day of March 2018, and made effective as of June 19, 2017 (the
“Effective Date”), by and between American Renal Associates LLC, a Delaware
limited liability company, American Renal Holdings, Inc. (“ARH”), American Renal
Management LLC (the “Company”), and their affiliated subsidiaries, parents, and
related or joint venture entities (collectively "ARA"), and the employee
executing this Agreement ("Employee").
RECITALS


WHEREAS, in consideration of the employment and/or continued employment of the
Employee and any discretionary bonus, the mutual covenants and agreements
contained herein, the sufficiency and adequacy of which Employee hereby
recognizes, and any other or further consideration which may be or has been
provided to Employee in conjunction with the execution of this Agreement; and


WHEREAS, execution of this Agreement by Employee is an express condition of
Employee's employment and/or continued employment by Employer;


THE PARTIES HEREBY AGREE AS FOLLOWS:


1.1    General. The Employee acknowledges that in the course of the Employee’s
employment with ARA the Employee has become familiar with trade secrets and
other confidential information concerning ARA and its subsidiaries, that the
Employee’s services were of special, unique and extraordinary value to ARA and
its affiliates, and that but for Employee’s employment with ARA, Employee would
not have had access to ARA’s trade secrets or other confidential information.


1.2    Non-Solicitation. In further consideration of Employee’s employment,
Employee agrees that for a period of two (2) years following the termination of
Employee’s relationship with the Company and the expiration of any paid-time-off
(“PTO”) or severance period(s) (the “Nonsolicitation Period”), the Employee
shall not (i) solicit any of ARA’s employees to work for any competing dialysis
facility/company, (ii) hire any of ARA’s employees to work (as an employee or an
independent contractor) for any competing dialysis facility/company, (iii) take
any action that may reasonably result in any of ARA’s employees going to work
(as an employee or an independent contractor) for any competing dialysis
facility/company, (iv) induce any patient or customer of ARA, either
individually or collectively, to patronize any competing dialysis
facility/company; (v) request or advise any patient, customer, or supplier of
ARA to withdraw, curtail, or cancel such person’s business with ARA; (vi) enter
into any contract the purpose or result of which would benefit Employee if any
patient or customer of ARA were to withdraw, curtail, or cancel such person’s
business with ARA; (vii) solicit, induce, or encourage any physician (or former
physician) either affiliated with ARA or who becomes known to ARA or Employee
through its business development activities or induce or encourage any other
person under contract with ARA to curtail or terminated such person’s
affiliation or contractual relationship with ARA; (viii) disclose to any Person
the names or addresses of any patient or customer of ARA or of any physician (or
former physician) affiliated with ARA; or (ix) disparage ARA or any of its
agents, employees, or affiliated physicians in any fashion.




1

--------------------------------------------------------------------------------





1.3     Non-Competition. During the period of his employment and for a period of
two (2) years following the termination of Employee’s relationship with the
Company and the expiration of any paid-time-off or severance period(s),
irrespective of the reason or absence of reason for such termination
(the “Restrictive Period”), the Employee will not, directly or indirectly,
compete with the Company and/or its affiliates as an owner, partner, member,
shareholder, consultant, agent, employee, director or co-venturer of any
business (i) engaged in the kidney dialysis business and/or the operation of
kidney dialysis facilities within 10 miles of any such facility owned and
operated by ARH or its affiliates and subsidiaries, (ii) engaged in the kidney
dialysis business and/or the operation of kidney dialysis facilities where the
Employee is involved in a program to establish joint ventures with nephrologists
in the United States of America, and (iii) in the case of a termination of
employment that occurs on or before the second anniversary of the Effective
Date, engaged in the kidney dialysis business and/or the operation of kidney
dialysis facilities in the United States of America. In addition to the
foregoing, the Employee will not during the Restrictive Period represent any
other entity or business enterprise in conducting substantial negotiations with
any nephrologists with whom such Executive had conducted substantial
negotiations on behalf of ARH or its affiliates and subsidiaries during the one
(1) year period immediately prior to the termination of such Employee’s
employment with the Company, however such termination may occur, for the purpose
of establishing a business relationship between such nephrologists and such
other entity or business enterprise. Notwithstanding the foregoing, this
Section 1.3 is not intended to prohibit or restrict the Employee from
(i) holding a direct or indirect equity interest in ARH, or (ii) owning up to
five percent (5%) of the outstanding stock of a publicly held corporation that
competes with ARH or its affiliates and subsidiaries.


1.4    Confidentiality. “Confidential Information” means (a) all information
acquired by Employee from ARA, its employees, its suppliers or customers, its
agents or consultants, or others, during Employee’s relationship with ARA, that
relates to the present or potential businesses, products or services and
operations or processes of ARA, as well as any other information as may be
designated by ARA as confidential or that a reasonable person would understand
from the circumstances of the disclosure to be confidential. Employee
acknowledges and agrees that: (i) in the course of employment by the Company, it
will or may be necessary for Employee to create, use, or have access to
information and materials that concern ARA’s business; (ii) all Confidential
Information are the property of ARA; (iii) the use, misappropriation, or
disclosure of any Confidential Information would constitute a breach of trust
and could cause serious and irreparable injury to ARA; and (iv) it is essential
to the protection of ARA’s goodwill and maintenance of ARA’s competitive
position that all Confidential Information be kept confidential and that
Employee not disclose any Confidential Information to others or use Confidential
Information to Employee’s own advantage or the advantage of others.


1.5    Compliance and Acknowledgement. To enable the Company to monitor
compliance with the non-competition, non-solicitation, and confidentiality
obligations imposed by this Agreement, Employee further agrees to inform in
writing the Company’s Chief Executive Officer, Joseph Carlucci, of the identity
of Employee’s subsequent employer(s) and prospective job title(s) and
responsibilities prior to beginning employment. Employee agrees that this notice
requirement shall remain in effect for one (1) year following the termination of
Employee’s employment at the Company. Employee acknowledges and agrees that the
covenants in Sections 1.2, 1.3, 1.4 have unique, substantial and immeasurable
value to the Company, that Employee has sufficient skills to provide a
livelihood for Employee while this covenant remains in force, and that these
covenant will not interfere with Employee’s ability to work consistent with
Employee’s experience, training, and education.


(b) Not Employment Contract. The Employee acknowledges that this Agreement does
not constitute a contract of employment and does not guarantee that the Company
or any of its subsidiaries


2

--------------------------------------------------------------------------------





will continue his/her employment for any period of time or otherwise change the
at-will nature of his/her employment.
(c) Interpretation. If any restriction set forth in herein is found by any court
of competent jurisdiction to be invalid, illegal, or unenforceable, it shall be
modified to the minimum extent necessary to render the modified restriction
valid, legal and enforceable. The parties intend that the non-competition and
non-solicitation provisions contained in this Agreement shall be deemed to be a
series of separate covenants, one for each and every county of each and every
state of the United States of America and each and every political subdivision
of each and every country outside the United States of America where this
provision is intended to be effective.
(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(e) Waiver of Rights. No delay or omission by the Company in exercising any
right under this Agreement will operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion is effective only
in that instance and will not be construed as a bar to or waiver of any right on
any other occasion.
(f) Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and its
subsidiaries and are considered by the Employee to be reasonable for such
purpose. The Employee agrees that any breach of this Agreement is likely to
cause the Company substantial and irrevocable damage and therefore, in the event
of any such breach, the Employee agrees that the Company, in addition to such
other remedies which may be available, shall be entitled to specific performance
and other injunctive relief.
(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. Any action, suit,
or other legal proceeding which is commenced to resolve any matter arising under
or relating to any provision of this Agreement shall be commenced only in a
court within the Commonwealth of Massachusetts (or, if appropriate, a federal
court located within Massachusetts), and the Company and the Employee each
consents to the jurisdiction of such a court.
THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
EMPLOYEE                     AMERICAN RENAL ASSOCIATES, LLC
/s/ Jonathan Wilcox                    By: /s/ Michael Costa                
Print Name: Jonathan Wilcox                Its: Vice President and General
Counsel     






3